Citation Nr: 1446671	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  08-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from July 1946 to April 1948 and from December 1949 to August 1951.  He died in October 2006.  The Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In her July 2008 Substantive Appeal (on VA Form 9), the appellant requested a Travel Board hearing before a Veterans Law Judge.  She subsequently cancelled the request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In a June 2009 rating decision, the RO granted the appellant's claim for service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The claim of service connection for the cause of the Veteran's death has been rendered moot by the RO's award of such benefit.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.7, 20.101 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  In January 2007, the appellant filed a claim of service connection for the cause of the Veteran's death.  This claim was denied by a May 2007 rating decision.  She filed a Notice of Disagreement, and following the issuance of a June 2008 statement of the case, perfected an appeal in the matter.  A June 2009 rating decision then granted her claim for service connection for the cause of the Veteran's death.  The appeal in this matter has been rendered moot by this award of service connection, and there is no remaining controversy in the matter for appellate review.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter; and the appeal must be dismissed because the matter is settled.


ORDER

The appeal of entitlement to service connection for the cause of the Veteran's death is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


